Exhibit 10.3

















































WAUSAU PAPER CORP.

1990 STOCK APPRECIATION RIGHTS PLAN




























As amended May 4, 2007











--------------------------------------------------------------------------------













WAUSAU PAPER CORP.

1990 STOCK APPRECIATION RIGHTS PLAN




1.

Purpose.




The purpose of the Wausau Paper Corp. 1990 Stock Appreciation Rights Plan (the
“Plan”) is to attract and retain outstanding individuals as officers and key
employees of Wausau Paper Corp. (the “Corporation”) and its subsidiaries, and to
furnish incentives to such individuals through rewards based upon the
performance of the common stock of the Corporation.  To this end, the Committee
hereinafter designated may grant stock appreciation rights to officers and other
key employees of the Corporation and its subsidiaries, on the terms and subject
to the conditions set forth in this Plan.

2.

Participants.




Participants in the Plan shall consist of such officers and other key employees
of the Corporation and its subsidiaries as the Committee in its sole discretion
may select from time to time to receive stock appreciation rights.

3.

Administration of the Plan.




The Plan shall be administered by a Committee (the “Committee”) of at least
three members appointed by the Board of Directors of the Corporation from among
its members.  No person shall be appointed a member of the Committee if, during
the one year prior to the date on which such person’s service as a member of the
Committee is to commence, such person was granted or awarded equity securities
of the Corporation (within the meaning of Securities and Exchange Commission
Rule 16a-1(d)) under the Plan or any other plan of the Corporation or any
subsidiary of the Corporation.  Subject to the provisions of the Plan, the
Committee shall have authority (i) to determine which employees of the
Corporation and its subsidiaries shall be eligible for participation in the
Plan; (ii) to select employees to receive grants under the Plan; (iii) to
determine the number of stock appreciation rights subject to the grant, the time
and conditions of exercise or vesting, the fair market value of the common stock
of the Corporation for purposes of the Plan, and all other terms and conditions
of any grant; and (iv) to prescribe the form of agreement, certificate or other
instrument evidencing the grant.  The Committee shall also have authority to
interpret the Plan and to establish, amend and rescind rules and regulations for
the administration of the Plan, and all such interpretations, rules and
regulations shall be conclusive and binding on all persons, provided, however,
that the Committee shall not exercise such authority in a manner adversely and
significantly affecting rights previously granted unless the action taken is
required to comply with any applicable law or regulation.

4.

Effective Date and Term of Plan.








-1-




--------------------------------------------------------------------------------

The Plan shall become effective on July 24, 1990, the date of its approval by
the Board of Directors of the Corporation.  The Plan shall terminate ten years
after it becomes effective, unless terminated sooner by action of the Board of
Directors.  No further grants may be made under the Plan after its termination,
but the termination of the Plan shall not affect the rights of any participant
under, or the authority of the Committee with respect to, any grants made prior
to termination.

5.

Shares Subject to the Plan.




Subject to adjustment as provided in paragraph 7 hereof, the aggregate number of
shares of common stock of the Corporation with respect to which stock
appreciation rights may be granted under the Plan shall not exceed 250,000.
 Whenever a stock appreciation right granted under the Plan can no longer under
any circumstances be exercised, the shares, if any, then remaining subject to
such stock appreciation right shall thereupon be released from such stock
appreciation right and shall thereafter be available for additional grants of
stock appreciation rights under the Plan.

6.

Stock Appreciation Rights.




(a)

Grants.  Stock appreciation rights entitling the grantee to receive cash equal
to the sum of (i) the appreciation in value of and (ii) the value of the
reinvested cash dividends which would have been paid with respect to a stated
number of shares of common stock of the Corporation between the date of grant
and the date of exercise (the “hypothetical reinvested cash dividends”) may be
granted from time to time to such officers and other key employees of the
Corporation and its subsidiaries as may be selected by the Committee.




(b)

Terms of Grant.  Stock appreciation rights shall be exercisable in whole or in
such installments and at such times as may be determined by the Committee,
provided that no stock appreciation right shall be exercisable more than twenty
years after the date of grant.  The Committee may at the time of grant or at any
time thereafter impose such additional terms and conditions on the exercise of
stock appreciation rights as it deems necessary or desirable for compliance with
Section 16(a) or 16(b) of the Securities Exchange Act of 1934 and the rules and
regulations thereunder.




(c)

Termination of Employment or Death.  If a grantee ceases to be employed by the
Corporation and any of its subsidiaries for any reason other than death or
attaining his Retirement Date, any stock appreciation right held by such grantee
may be exercised for a period ending on the earlier of the 90th day following
the date of such cessation of employment or the date of expiration of such stock
appreciation right, but only with respect to that number of shares of common
stock for which such right was exercisable immediately prior to the date of
cessation of employment.




If a grantee ceases to be employed by the Corporation or any of its subsidiaries
by reason of death prior to his Retirement Date, or dies within 90 days after
termination of his employment by the Corporation or any of its subsidiaries
prior to his having attained his Retirement Date, any stock appreciation right
held by such grantee may be exercised, with respect to all or any part of the
common stock of the Corporation with respect to which such stock appreciation
right was





-2-




--------------------------------------------------------------------------------

exercisable by the grantee immediately prior to his death, for a period ending
on the first anniversary of the date of such grantee’s death.




If a grantee attains his Retirement Date, any stock appreciation right held by
such grantee may be exercised for a period ending on the second anniversary of
such Retirement Date, but only with respect to that number of shares of common
stock for which such right was exercisable immediately prior to the date of
cessation of employment.




Notwithstanding any other provision of this Section 6(c), no stock appreciation
right shall be exercisable after the first to occur of (1) the date specified in
Section 6(b) or (2) the date specified by the Committee in the grant evidencing
such rights.




For purposes of this Plan, the term “Retirement Date” shall mean the date on
which the grantee’s employment with the Corporation (and any parent or
subsidiary of the Corporation) terminates (including termination because of
death) if the Optionee had then attained age 55 and completed ten calendar years
of service with the Corporation (or any parent or subsidiary of the
Corporation).




(d)

Payment on Exercise.  Upon exercise of a stock appreciation right the grantee
shall be paid within five business days an amount in cash equal to the sum of
(i) the amount by which the fair market value of one share of the Corporation’s
common stock on the date of exercise exceeds the date of grant value thereof
multiplied by the number of shares in respect of which the stock appreciation
right is being exercised and (ii) the value of the hypothetical reinvested cash
dividends associated therewith.  The value of the hypothetical reinvested cash
dividends associated with a share in respect of which the stock appreciation
right is being exercised (the “exercised share”) shall be equal to the fair
market value on the date of exercise of the number of additional shares (or
fraction thereof) of the Corporation’s common stock the grantee would have owned
if it is assumed (1) that cash dividends which would have been paid with respect
to the exercised share if the exercised share had been outstanding from the time
of grant had been paid in cash to the grantee and then immediately reinvested by
the grantee in the Corporation’s common stock at the fair market value thereof
on the applicable dividend payment date, and (2) that, once assumed issued,
hypothetical shares resulting from assumed dividend reinvestment themselves paid
cash dividends (at the same time and in the same amount as shares of the
Corporation’s outstanding common stock) which were reinvested in a similar
manner.




For purposes of this Plan, the fair market value of a share of common stock of
the Corporation means:




(A)

If the principal market for the common stock of the Corporation is a national
securities exchange, “fair market value” means the closing price of the common
stock of the Corporation on the New York Stock Exchange if the common stock is
then listed for trading on such exchange, otherwise, the closing price of the
common stock of the Corporation as reported on the principal exchange on which
the common stock is then listed for trading.








-3-




--------------------------------------------------------------------------------

(B)

If the principal market for the common stock of the Corporation is an
over-the-counter market, “fair market value” means the closing price of the
common stock of the Corporation reported in the Nasdaq National Stock Market, or
if the common stock of the Corporation is not then listed for trading in such
market, the closing price reported on any other bona fide over-the-counter stock
market selected in good faith by the Committee.




In the event that the date of the exercise of a stock appreciation right is a
date on which there is no trading of the common stock of the Corporation on a
national or regional securities exchange or is a date for which there is no
published bid and asked prices if the stock is traded on the over-the-counter
market, such fair market value shall be determined by referring to the next
preceding business day on which trading occurs or on which published prices are
available.




(e)

Additional Terms and Conditions.  The agreement or instrument evidencing the
grant of stock appreciation rights may contain such other terms, provisions and
conditions not inconsistent with the Plan as may be determined by the Committee
in its sole discretion.

7.

Adjustments for Changes in Capitalization, Etc.




Stock appreciation rights shall be subject to adjustment by the Committee in its
sole discretion as to the number, kind and date of grant value of shares or
other consideration subject to such grants in the event of changes in the
outstanding common stock by reason of stock dividends, stock splits,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in corporate structure or capitalization
occurring after the date of the grant of any stock appreciation right, provided
that if the Corporation shall change its common stock into a greater or lesser
number of shares through a stock dividend, stock split-up, or combination of
shares, outstanding rights shall be adjusted proportionately, consistent with
existing law and regulation, to prevent inequitable results.

8.

Effect of Liquidation, Merger, Consolidation, or Other Events.




Nothing contained in the Plan or in any stock appreciation right granted under
the Plan shall in any way prohibit the Corporation from merging with or
consolidating into another corporation, or from selling or transferring all or
substantially all of its assets, or from distributing all or substantially all
of its assets to its stockholders in liquidation, or from dissolving and
terminating its corporate existence; and in any such event, all outstanding
stock appreciation rights granted under the Plan shall be deemed to have been
exercised at the time of any such merger, consolidation, sale or transfer of
assets, liquidation, or dissolution, except to the extent that any agreement or
undertaking of any party to such merger, consolidation, or sale or transfer of
assets, or any plan pursuant to which such liquidation or dissolution is
effected, shall make specific provision to continue such stock appreciation
rights and the rights of such person or persons entitled to exercise such stock
appreciation rights.

9.

Amendment and Termination of Plan.




The Plan may be amended or terminated by the Board of Directors of the
Corporation in any respect, provided, however, that the Board shall not exercise
such authority in a manner





-4-




--------------------------------------------------------------------------------

adversely and significantly affecting rights previously granted unless the
action taken is required to comply with any applicable law or regulation.




10.

Miscellaneous.




(a)

No Right to a Grant.  Neither the adoption of the Plan nor any action of the
Board of Directors or of the Committee shall be deemed to give any employee any
right to be selected as a participant or to be granted a stock appreciation
right.




(b)

Rights as Stockholder.  No person shall have any rights as a stockholder of the
Corporation with respect to any shares covered by a stock appreciation right.




(c)

Employment.  Nothing contained in this Plan shall be deemed to confer upon any
employee any right of continued employment with the Corporation or any of its
subsidiaries or to limit or diminish in any way the right of the Corporation or
any such subsidiary to terminate his or her employment at any time with or
without cause.




(d)

Taxes.  The Corporation shall be entitled to deduct from any payment under the
Plan the amount of any tax required by law to be withheld with respect to such
payment or may require any participant to pay such amount to the Corporation
prior to and as a condition of making such payment.




(e)

Nontransferability.  No stock appreciation right shall be transferable except by
will or the laws of descent and distribution.  During the holder’s lifetime,
stock appreciation rights shall be exercisable only by such holder.

11.

Change of Control.




(a)

Definition of “Change in Control.”  For purposes of the Plan, a “Change in
Control” means the happening of any of the following events:




(i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of common stock of the
Corporation (the “Outstanding Corporation Common Stock”) or (B) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Corporation Voting Securities”); excluding, however, the following: (1) any
acquisition directly from the Corporation other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Corporation, (2) any acquisition by the
Corporation, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any entity controlled by the
Corporation, (4) any acquisition pursuant to a transaction which complies with
clauses (A), (B), and (C) of paragraph (iii) of this Section 11(a), (5) except
as provided in paragraphs (iv) and (v), any acquisition by any of the Woodson
Entities or any of the Smith Entities, or (6) any increase in the proportionate
number of shares of Outstanding Corporation Common





-5-




--------------------------------------------------------------------------------

Stock or Outstanding Corporation Voting Securities beneficially owned by a
Person to 20% or more of the shares of either of such classes of stock if such
increase was solely the result of the acquisition of Outstanding Corporation
Common Stock or Outstanding Corporation Voting Securities by the Corporation;
provided, however, that this clause (6) shall not apply to any acquisition of
Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities not described in clauses (1), (2), (3), (4), or (5) of this paragraph
(i) by the Person acquiring such shares which occurs after such Person had
become the beneficial owner of 20% or more of either the Outstanding Corporation
Common Stock or Outstanding Corporation Voting Securities by reason of share
purchases by the Corporation; or




(ii)

A change in the composition of the Board such that the individuals who, as of
the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of the Plan, that
any individual who becomes a member of the Board subsequent to the Effective
Date whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be deemed to be and shall
be considered as though such individual were a member of the Incumbent Board,
but provided, further, that any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so deemed or
considered as a member of the Incumbent Board; or




(iii)

Consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Corporation or the
acquisition of the assets or securities of any other entity (a “Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation which
as a result of such transaction owns the Corporation or all or substantially all
of the Corporation’s assets either directly or through one or more subsidiaries)
(the “Resulting Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities, as the
case may be, (B) no Person (other than the Corporation, any employee benefit
plan (or related trust) of the Corporation, any Woodson Entity, any Smith
Entity, or such Resulting Corporation) will beneficially own, directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the Resulting Corporation or the combined





-6-




--------------------------------------------------------------------------------

voting power of the then outstanding voting securities of such Resulting
Corporation entitled to vote generally in the election of directors except to
the extent that such ownership existed with respect to the Corporation prior to
the Corporate Transaction, and (C) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the Resulting Corporation; or




(iv)

The Woodson Entities acquire beneficial ownership of more than 35% of the
Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities or of the outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the Resulting Corporation; or




(v)

The Smith Entities acquire beneficial ownership of more than 35% of the
Outstanding Corporation Common Stock or Outstanding Corporation Voting
Securities or of the outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the Resulting Corporation; or




(vi)

The approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.




For purposes of this Section 11(a), the term “Woodson Entities” shall mean
Aytchmonde P. Woodson, Leigh Yawkey Woodson and Alice Richardson Yawkey, members
of their respective families and their respective descendants (the “Woodson
Family”), heirs or legatees of any of the Woodson Family members, transferees by
will, laws of descent or distribution or by operation of law of any of the
foregoing (including of any such transferees) (including any executor or
administrator of any estate of any of the foregoing), any trust established by
any of Aytchmonde P. Woodson, Leigh Yawkey Woodson, or Alice Richardson Yawkey,
whether pursuant to last will or otherwise, any partnership, trust or other
entity established primarily for the benefit of, or any other Person the
beneficial owners of which consist primarily of, any of the foregoing or any
Affiliates or Associates of any of the foregoing or any charitable trust or
foundation to which any of the foregoing transfers or may transfer securities of
the Corporation (including any beneficiary or trustee, partner, manager or
director of any of the foregoing or any other Person serving any such entity in
a similar capacity).




For purposes of this Section 11(a), the term “Smith Entities” shall mean David
B. Smith and Katherine S. Smith, members of their respective families and their
respective descendants (the “Smith Family”), heirs or legatees of any of the
Smith Family members, transferees by will, laws of descent or distribution or by
operation of law of any of the foregoing (including of any such transferees)
(including any executor or administrator of any estate of any of the foregoing),
any trust established by either of David B. Smith or Katherine S. Smith, whether
pursuant to last will or otherwise, any partnership, trust or other entity
established primarily for the benefit of, or any other Person the beneficial
owners of which consist primarily of, any of the foregoing or any Affiliates or
Associates of any of the foregoing or any charitable trust or foundation to
which any of the foregoing transfers or may transfer securities of the
Corporation (including any beneficiary





-7-




--------------------------------------------------------------------------------

or trustee, partner, manager or director of any of the foregoing or any other
Person serving any such entity in a similar capacity).




For purposes of this Section 11(a), the terms “Affiliate” and “Associate” shall
have the meanings ascribed to such terms in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act as in effect on the date of this Plan.




(b)

Effects of Change in Control.




(i)

In the event of a Change in Control,




(A)

all stock appreciation rights (“SARs”) outstanding on the date on which such
Change in Control has occurred (the “Change in Control Date”) shall, to the
extent not then exercisable or vested, immediately become exercisable in full,
and




(B)

each grantee may elect, with respect to each SAR held by such grantee on the
Change in Control Date (the grantee’s “Election Right”), to surrender such SAR
for an immediate lump sum cash payment in an amount equal to the product of (1)
the number of shares of common stock of the Corporation (“Shares”) then subject
to the SAR as to which the election is being exercised, multiplied by (2) the
excess, if any, of (a) the greater of (i) the Change in Control Price or (ii)
the highest fair market value of a Share on any day in the 60-day period ending
on the Change in Control Date, over (b) the date of grant value of such SAR.
 Upon exercise of a grantee’s Election Right, the value of all hypothetical
reinvested cash dividends associated with such SAR shall also be determined by
the greater of (i) the Change in Control Price or (ii) the highest fair market
value of a Share on any day in the 60-day period ending on the Change in Control
Date.   For purposes of this Section 11(b), the “Change in Control Price” shall
mean, if the Change in Control is the result of a tender or exchange offer or a
Corporate Transaction (as defined in Section 11(a)(iii), the highest price per
Share paid in such tender or exchange offer or Corporate Transaction.  To the
extent that the consideration paid in any such transaction consists all or in
part of securities or other noncash consideration, the value of such securities
or other noncash consideration shall be determined in the sole discretion of the
Committee.




(ii)

The exercise of an Election Right must be in writing, specify the SAR or SARs
and the number of Shares as to which the election is being exercised, and be
delivered to the Secretary of the Corporation either in person or by depositing
said notice and payment in the United States mail, postage pre-paid and
addressed to such officer at the Corporation’s home office on or before the 60th
day following the Change in Control Date.




(iii)

All payments due an grantee pursuant to the provisions of this Section 11(b)
shall be made by the Corporation on or before the first to occur of (A) the date
provided in this Plan for payment upon exercise of an SAR and (B) the 5th
business





-8-




--------------------------------------------------------------------------------

day following the date on which the grantee’s election has been delivered to the
Corporation pursuant to Section 11(b)(ii).




(iv)

Notwithstanding any other provision of this Section 11(b), if the grant or the
exercise of a grantee’s Election Right or payment of cash provided for in this
Section 11(b) would make a Change in Control transaction ineligible for
pooling-of-interests accounting treatment under APB No. 16, that, but for the
nature of such grant or exercise of Election Rights, would otherwise be eligible
for such pooling-of-interests accounting treatment, the Committee shall have the
right and authority to modify, eliminate, or terminate the Election Right to the
extent necessary to preserve such pooling-of-interests accounting treatment.








-9-


